APPLICATION FOR REHEARING DENIED
No. 2137.
Decided May 10, 1951.
By THE COURT.
The application for rehearing raises no new question and is hereby denied.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.
ON MOTION TO CERTIFY
No. 2137.
Decided June 6, 1951.
By THE COURT:
Submitted on motion of defendant-appellant to certify the case to the Supreme Court on the ground that the judgment of this Court is in conflict with the judgment in Agricultural Insurance Co. v. Constantine, 49 Abs 569, Blackburn v. Norris, 46 Oh Ap 469, and Syndicate Parking, Inc. v. General Exchange Insurance Corp., 17 Abs 596.
The Constantine case was certified to the Supreme Court on the ground that it was in conflict with the judgment in Blackburn v. Norris. We commented on the Supreme Court opinion in the Constantine case and also the Blackburn v. Norris and Syndicate Parking, Inc. v. General Exchange Insurance Corp. in our original opinion. In our original opinion we followed the principle of law, laid down by the Supreme Court in Agricultural Insurance Co. v. Constantine, 144 Oh St 275, and more particularly Hanlon v. Storage Co., 149 Oh St 387, which construed §8464 GC, which controlled in this case. Sec. 8464. GC was not involved in the cases cited in the motion.
Motion to certify is hereby overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.